DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 13, 14, 16-20, 22, 25 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pub. No. 20150008220).
Regarding Claim 1, Wang discloses a disposable drinking straw 1 (figure 3) configured to irreversibly attach to a disposable container lid 6 (Figure 3) when inserted through an orifice of the container lid (Figure 3; paragraph 39).
Regarding Claim 2, Wang discloses the drinking straw comprises: a proximal end (portion near 1; figure 3); a distal end (portion below 3; figure 3); and a fastener 2/3 (Figure 3) between the proximal end and the distal end that is configured to irreversibly attach the drinking straw to the container lid (Figure 3).
Regarding Claim 7, Wang discloses the fastener is an interlocking fastener 2/3 (figure 3).
Regarding Claim 9, Wang discloses the drinking straw comprises one or more grooves or notches (figure 1; under the 2 section).
Regarding Claim 13, Wang discloses comprising one or more markings for positioning the drinking straw in the container (the 2 portion; figure 1).
Regarding Claim 14, Wang discloses the fastener is co-molded with the drinking straw (figure 1).
Regarding Claim 16, Wang discloses the drinking straw is configured to deform the container lid when inserted through the orifice of the container lid (figure 3).
Regarding Claim 17, Wang discloses the drinking straw deforms the shape of the orifice of the container lid (Figure 3).
Regarding Claim 18, Wang discloses the drinking straw increases the width the orifice of the container lid (figure 3).
Regarding Claim 19, Wang discloses the drinking straw is configured to irreversibly attach to the orifice walls of the container lid (Figure 3).
Regarding Claim 20, Wang discloses the width of the drinking straw is greater than the width of the orifice in the container lid (paragraph 16).
Regarding Claim 22, Wang discloses a marking (the 2 portion figure 1).
Regarding Claim 25, Wang discloses a method comprising inserting a drinking straw through an orifice of a container lid (Figure 3) in a manner sufficient to irreversibly attach the drinking straw to the container lid (paragraph 14; paragraph 39).
Regarding Claim 40, Wang discloses a device comprising: a disposable container lid 6 (figure 3) having an orifice (Figure 3); and a disposable drinking straw 1 (Figure 3) that is configured to irreversibly attach to the container lid and inserted through the orifice of the container lid (Figure 3; paragraph 39).
Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (U.S. Pub. No. 20130126527).
Regarding Claim 1, Chiu et al. discloses a disposable drinking straw 110/130/120 (Figure 2) configured to irreversibly attach to a disposable container lid 230 (figure 2) when inserted through an orifice of the container lid (figure 2).
Regarding Claim 2, Chiu et al. discloses the drinking straw comprises: a proximal end 110 (figure 2); a distal end 120 (figure 2); and a fastener 130 (figure 2) between the proximal end and the distal end that is configured to irreversibly attach the drinking straw to the container lid (figure 2).
Regarding Claim 15, Chiu et al. discloses the position of the fastener is adjustable along the longitudinal axis of the drinking straw between the proximal end and distal end (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (U.S. Pub. No. 20130126527) in view of Barber (U.S. Pub. No. 20170172853).
Regarding Claims 3 and 4, Chiu et al. teaches all the limitations substantially as claimed except for the container lid and drinking straw are formed from the same plastic.  However, Barber teaches the container lid and drinking straw are formed from .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20150008220) in view of Pisarevsky (U.S. Pub. No. 20170164768).
Regarding Claim 11, Wang teaches all the limitations substantially as claimed except for the drinking straw comprises a screw thread.  However, Pisarevsky teaches a screw thread (paragraph 40).  Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang to include a screw thread, as taught by Pisarevsky, in order to tighten the seal between the lid and straw.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20150008220).
Regarding Claim 12, Wang teaches all the limitations substantially as claimed except for the fastener is positioned from 2 cm to 10 cm from the proximal end.  However, it would have been an obvious matter of design choice to modify Wang to have the fastener positioned from 2 cm to 10 cm since applicant has not disclosed that having the fastener positioned in a certain location solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of the fastener position this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Clapp.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20150008220) in view of Trawinski (U.S. Patent No. 10653255).
Regarding Claim 48, Wang teaches all the limitations substantially as claimed except for the container lid and the drinking straw are formed from the same type of material.  However, Trawinski teaches the container lid and the drinking straw are formed from the same type of material (Column 6, lines 13-25; plastic).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include being made of plastic, as taught by Trawinski, in order to have a lightweight and durable straw and lid.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.  Applicant argues that Wang, Chiu, Pisarevsky and Barber do not disclose a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733